 

Exhibit 10.1

 



EXECUTION VERSION

 

FIRST AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT

 

This FIRST AMENDMENT TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (this “First Amendment”) is entered into as of February 10, 2020,
among Dean Foods Company, a Delaware corporation and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code (the “Borrower”),
Coöperatieve Rabobank U.A., New York Branch, as administrative agent (the
“Administrative Agent”) and the Lenders and Voting Participants party hereto
(collectively (including any Voting Participant that consents to the amendments
contained herein indirectly through consent of the Lender that participated its
Loans and/or Commitments to such Voting Participant), the “Consenting Lenders
and Consenting Voting Participants”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
are parties to that certain Senior Secured Superpriority Debtor-in-Possession
Credit Agreement, dated as of November 14, 2019 (as amended, restated or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”, and the Credit Agreement as amended by this First Amendment, the
“Amended Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to make certain amendments and other modifications set
forth below, and the Administrative Agent and the Consenting Lenders and
Consenting Voting Participants have agreed to such amendments and other
modifications.

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section I. Rules of Construction. The interpretive matters specified in Section
1.03 of the Credit Agreement shall apply to this First Amendment, including the
terms defined in the preamble and recitals hereto.

 

Section II. Amendments to Credit Agreement.

 

A.         Effective as of the First Amendment Effective Date, Section 5.14 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Section 5.14 Milestones. The Loan Parties shall ensure that each of the
milestones set forth below (collectively, the “Milestones”) is achieved in
accordance with the applicable timing referred to below (or by such later time
as approved in writing by the Administrative Agent and the Required Lenders):

 

(a) on or before the date falling thirty (30) days after the Petition Date, the
Debtors shall have delivered to the Administrative Agent a draft Sale Motion;

 

(b) within forty-five (45) days after the Petition Date, the Final Order shall
have been entered by the Bankruptcy Court;

 



 

 

 

(c) on or before February 24, 2020, the Debtors shall have delivered to the
Administrative Agent an election of whether it intends to pursue a Sale Process,
a Plan Process or a combination of both;

 

(d) if a Sale Process is elected, on or before February 24, 2020, the Debtors
shall have filed a Sale Motion;

 

(e) if a Plan Process is elected, on or before March 16, 2020, the Debtors shall
have filed an Acceptable Plan and related disclosure statement (in each case, in
form and substance acceptable to the Required Lenders) with respect to any Plan
Process;

 

(f) if a Sale Process is elected, on or before March 27, 2020, the Bankruptcy
Court shall have entered an order approving the Sale Motion; provided, that the
Debtors may elect to switch from a Sale Process to a Plan Process on or before
March 27, subject to their filing, on or before March 27, 2020, an Acceptable
Plan and related disclosure statement (in each case, in form and substance
acceptable to the Required Lenders) with respect to such Plan Process;

 

(g) if a Sale Process is elected and not switched to a Plan Process in
accordance with the milestone set forth in section 5.14(f) above, on or before
May 20, 2020, the Bankruptcy Court shall have entered an order approving each
sale contemplated by any relevant Sale Process following completion of the
process contemplated by the bid procedures described in the Sale Motion;

 

(h) if a Plan Process is elected, on or before May 20, 2020, the Bankruptcy
Court shall have entered an order confirming an Acceptable Plan; provided, that
if the Debtors elect to switch from a Sale Process to a Plan Process in
accordance with the milestone set forth in section 5.14(f) above, the Debtors
shall have until May 29, 2020 to satisfy this milestone; and

 

(i) if a Sale Process is elected and not switched to a Plan Process in
accordance with the milestone set forth in section 5.14(f) above, on or before
July 9, 2020, the Bankruptcy Code shall have entered an order confirming an
Acceptable Plan.”

 

Section III. Representations and Warranties. In order to induce the
Administrative Agent and the Required Lenders to consent to the amendments and
modifications to the Credit Agreement set forth in this First Amendment, the
Borrower represents and warrants that:

 

A.         On and as of the First Amendment Effective Date, (a) immediately
before and after giving effect to this First Amendment, no Default or Event of
Default shall have occurred and be continuing and (b) each representation and
warranty of the Loan Parties and their respective Restricted Subsidiaries
contained in the Amended Credit Agreement and in each other Loan Document shall
be true and correct in all material respects (or in all respects if the
applicable representation or warranty is qualified by Material Adverse Effect or
materiality) on and as of the First Amendment Effective Date (provided that to
the extent any such representation or warranty expressly relates to an earlier
date, such representation or warranty shall instead be true and correct in all
material respects (or in all respects if the applicable representation or
warranty is qualified by Material Adverse Effect or materiality) as of such
earlier date).

 

B.         Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization and, subject to the terms of the Final Order, has
all requisite power and authority to carry on its business as now conducted,
execute, deliver and perform its obligations under this First Amendment and the
other instruments, agreements and documents to which it is a party and executed
and delivered in connection herewith and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 



2 

 

 

C.          Authorization; Enforceability. Subject to the terms of the Final
Order, the execution, delivery and performance of this First Amendment and the
other instruments, agreements and documents to which it is a party and executed
and delivered in connection herewith are within each Loan Party’s corporate,
limited liability company or partnership powers, will not contravene the terms
of any Loan Party’s Organization Documents and have been duly authorized by all
necessary corporate and, if required, stockholder, shareholder, member and/or
partner action. Subject to the terms of the Final Order, this First Amendment
and the other instruments, agreements and documents to which it is a party and
executed and delivered in connection herewith have been duly executed and
delivered by the Borrower and each other Loan Party that is a party hereto and
constitute a legal, valid and binding obligation of the Borrower and each other
Loan Party, as applicable, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.

 

D.         Governmental Approvals; No Conflicts. Subject to the terms of the
Final Order, the execution, delivery and performance of this First Amendment and
the other instruments, agreements and documents to which it is a party and
executed and delivered in connection herewith (a) do not require any material
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for the filing on or about the First Amendment
Effective Date of one or more current reports on Form 8-K with respect to this
First Amendment, (b) will not violate any material Law applicable to the
Borrower or any of its Restricted Subsidiaries, (c) except as could not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets (except
those as to which waivers or consents have been obtained), and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents.

 

Section IV. Effectiveness. This First Amendment shall become effective on the
first date (the “First Amendment Effective Date”) on which the Borrower, the
Administrative Agent and the Consenting Lenders and Consenting Voting
Participants constituting the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered by
way of “.pdf” via email transmission the same to the Administrative Agent, and
when each of the following conditions are satisfied:

 

A.        Representations and Warranties. All representations and warranties
contained herein shall be true and correct in all material respects (or in all
respects if the applicable representation or warranty is qualified by Material
Adverse Effect or materiality) on and as of the First Amendment Effective Date
(both immediately before and after giving effect to the First Amendment)
(provided that to the extent any such representation or warranty expressly
relates to an expressly relates to an earlier date, such representation or
warranty shall instead b true and correct in all material respects (or in all
respects if the applicable representation or warranty is qualified by Material
Adverse Effect or materiality) and of such earlier date) (and by its execution
hereof, the Borrower shall be deemed to have represented and warranted such).

 

B.         No Default or Event of Default. At the time of, and immediately
before and after giving effect to this First Amendment, no Default or Event of
Default shall have occurred and be continuing (and by its execution hereof, the
Borrower shall be deemed to have represented and warranted such).

 



3 

 

 

The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date upon the occurrence thereof, and such notice and the
effectiveness of this First Amendment and the Amended Credit Agreement shall be
conclusive and binding upon all of the Lenders and all of the other parties to
the Loan Documents and each of their successors and assigns; provided that,
failure to give any such notice shall not affect the effectiveness, validity or
enforceability of this Amendment, the Amended Credit Agreement or the Amended
Security Agreement.

 

Section V. Confirmation of Guarantees and Security Interest. By signing this
First Amendment, the Borrower, on behalf of each Loan Party, hereby consents to
the terms of this First Amendment and confirms that (x) the Obligations of the
Loan Parties under the Credit Agreement, as modified or supplemented hereby, the
Security Agreement, the other Collateral Documents and the other Loan Documents
(i) are entitled to the benefits of the guarantees and the security interests
set forth or created in the Credit Agreement, the Security Agreement, the other
Collateral Documents and the other Loan Documents and (ii) constitute
“Obligations” for purposes of the Credit Agreement, the Security Agreement, the
other Collateral Documents and all other Loan Documents and (y) after giving
effect to the terms hereof, the Credit Agreement (as amended hereby), the
Security Agreement, each other Collateral Document and each other Loan Document
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects and, except as specifically modified under
Section II hereof, the terms of this First Amendment shall not affect in any way
its obligations and liabilities under any Loan Document (including, without
limitation, the guaranty and any grant of security interests and pledges
pursuant to the Credit Agreement, the Security Agreement and other Collateral
Document or any other Loan Document) to which it is a party (as such Loan
Documents are amended or otherwise expressly modified by this First Amendment).
The Borrower hereby ratifies and confirms on behalf of each Loan Party that all
Liens granted, conveyed, or assigned to the Administrative Agent by such Person
pursuant to any Collateral Document or any other Loan Document to which it is a
party remain in full force and effect, are not released or reduced, and continue
to secure full payment and performance of the Obligations.

 

Section VI. Reference To and Effect Upon the Loan Documents.

 

A.         From and after the First Amendment Effective Date, (i) the term
“Agreement,” in the Amended Credit Agreement, and all references to the Credit
Agreement in any other Loan Document, shall mean the Credit Agreement as
modified hereby and after giving effect to all consents set forth herein, and
(ii) this First Amendment shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

 

B.         This First Amendment is limited as specified herein and shall not
constitute a modification, acceptance or waiver of, or consent to modifications
of or deviations from, any other provision of the Credit Agreement, any
Collateral Document or any other Loan Document or a novation of existing
obligations and liabilities under the Loan Documents. The Credit Agreement, as
specifically amended by this First Amendment (after giving effect to all
consents set forth herein), and each of the other Loan Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

 

C.         The parties hereto agree that, notwithstanding anything to the
contrary set forth in Section 9.23 of the Credit Agreement or the Amended Credit
Agreement (as applicable) or any corresponding provision of any other Loan
Document, to the extent that Section 5.14 of the Amended Credit Agreement is
inconsistent with the Orders as in effect immediately prior to the occurrence of
the First Amendment Effective Date, Section 5.14 of the Amended Credit Agreement
shall control.

 



4 

 

 

Section VII. Release; Covenant not to Sue. In consideration of this First
Amendment and the agreements and waivers of the Administrative Agent and the
Consenting Lenders and Consenting Voting Participants set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Borrower, on behalf of itself and each of its
Restricted Subsidiaries, and each of their respective successors and assigns
(collectively, as the “Releasing Parties” and each, individually, as a
“Releasing Party”), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges the Administrative Agent and each of the
Consenting Lenders and Consenting Voting Participants and their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Administrative
Agent, each Consenting Lender and Consenting Voting Participant and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
of every name and nature now known or unknown, suspected or unsuspected, both at
law and in equity, which any Releasing Party may hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever, for or on account of, or in
relation to, or in any way in connection with the First Amendment or the
transactions hereunder, in each case which has arisen at any time on or prior to
the First Amendment Effective Date; provided that for the avoidance of doubt,
nothing in this Section VII shall affect continuing obligations of the Releasees
under this First Amendment, the Amended Credit Agreement and the other Loan
Documents

 

The Borrower confirms, on behalf of itself and each other Releasing Party, that
it and they (i) understand, acknowledge and agree that the releases set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release
and (ii) agree that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered will affect in any
manner the final, absolute and unconditional nature of the release set forth
above.

 

The Borrower, on behalf of itself and each other Releasing Party, hereby
absolutely, unconditionally and irrevocably covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Releasing Party pursuant to this Section
VII.

 

Section VIII. Legal Expenses. The Borrower hereby agrees to pay all reasonable
fees and out of pocket expenses of counsel to the Administrative Agent incurred
by the Administrative Agent in connection with the preparation, negotiation and
execution of this First Amendment and any other instruments and documents
executed and delivered in connection herewith. The Borrower hereby reaffirms in
all respects its obligations set forth in Section 9.03 of the Credit Agreement
and the Amended Credit Agreement and any corresponding provision contained in
any Loan Documents, in each case, in accordance with the terms thereof.

 

Section IX. Counterparts, Etc. This First Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this First Amendment by
delivering by facsimile or other electronic transmission a signature page of
this First Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature. Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute part of this
First Amendment for any other purpose. A complete set of counterparts of this
First Amendment shall be lodged with the Borrower and the Administrative Agent.

 



5 

 

 

Section X. Governing Law. This First Amendment and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this First Amendment and the transactions
contemplated hereby shall be governed by, and construed and interpreted in
accordance with, the Law of the State of New York and, to the extent applicable,
the Bankruptcy Code.

 

Section XI. Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.

 

[Signature Pages to follow]

 



6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

 

BORROWER: DEAN FOODS COMPANY,   as the Borrower       By: /s/ Edgar A. DeGuia  
Name:   Edgar A. DeGuia   Title: Vice President and Treasurer

 



Signature Page to First Amendment to Dean Foods DIP Credit Agreement



 



 

 

 

ADMINISTRATIVE AGENT:

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,


an Administrative Agent

          By: /s/ Eric Hurschman   Name:   Eric Hurschman   Title: Managing
Director               By: /s/ Dusan Lazarov   Name:   Dusan Lazarov   Title:
Managing Director

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  BMO Harris Bank N.A., as a Lender           By: /s/ Sarah Yates

 



Name:  

Sarah Yates

  Title: Vice President

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  BTC Holdings SC Fund LLC, as a Lender   By: Blue Torch Credit Opportunities SC
Master
Fund LP, its sole member  

By: Blue Torch Credit Opportunities SC GP LLC,
its General Partner

          By: /s/ Kevin Genda   Name:   Kevin Genda   Title: CEO

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  BTC Holdings Fund I, LLC, as a Lender   By: Blue Torch Credit Opportunities
Fund I LP, its
sole member   By: Blue Torch Credit Opportunities GP LLC, its
General Partner           By: /s/ Kevin Genda   Name:   Kevin Genda   Title: CEO

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  ACF FinCo I LP, as a Lender           By: /s/ Oleh Szczupak   Name:   Oleh
Szczupak   Title: Authorized Signor  

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  ING CAPITAL LLC, as a Lender           By: /s/ Daniel W. Lamprecht   Name:  
Daniel W. Lamprecht   Title: Managing Director       By: /s/ Gonzalo Sanchez  
Name:   Gonzalo Sanchez   Title: Director

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  COBANK, ACB, as a Lender           By: /s/ Wayne P. Graffis   Name:   Wayne P.
Graffis   Title: Vice President  

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 

 

  American AgCredit, FLCA, as a Voting
Participant           By: /s/ Chris M. Levine   Name:   Chris M. Levine   Title:
Vice President

 

Signature Page to First Amendment to Dean Foods DIP Credit Agreement

 



 

 